NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAJENDER KUMAR,                                 No.    18-70031

                Petitioner,                     Agency No. A201-108-023

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Rajender Kumar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

        Substantial evidence supports the agency’s finding that, although Kumar

established past persecution, the government rebutted Kumar’s presumption of a

well-founded fear of future persecution with evidence that he could safely and

reasonably relocate within India to avoid harm. See 8 C.F.R. § 1208.13(b)(2)-(3);

Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998-99 (9th Cir. 2003) (substantial

evidence supported finding that presumption of future persecution was rebutted).

Thus, Kumar’s asylum claim fails.

        In this case, because Kumar failed to establish eligibility for asylum, he

failed to establish eligibility for withholding of removal. See Zehatye, 453 F.3d at

1190.

        Substantial evidence also supports the agency’s denial of Kumar’s CAT

claim because he failed to demonstrate it is more likely than not that he would be

tortured by or with the consent or acquiescence of the Indian government. See

Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir. 2013).

        We reject Kumar’s contentions that the IJ failed to properly consider

                                           2                                    18-70031
portions of his testimony.

      PETITION FOR REVIEW DENIED.




                             3      18-70031